Dissenting opinion by Mr. Presiding Justice Mc Surely: I am of the opinion that the notice which was given to the City does not comply with the statute requiring such a notice to give “the place or location where such an accident occurred;” to say merely that the accident occurred “at or near the comer” of two intersecting streets neither indicates which of the four comers nor whether the accident occurred on the sidewalk, on the street or from a falling object erected in or suspended over the sidewalk or street, and therefore, fails to meet the requirement of the statute. I must respectfully dissent from the majority opinion.